 A settlement of as much as $6.24 Billion
and not iess than $5.54 Biliion will provide
             payments to merchants that accepted
                  Visa and Mastercard since 2004.
                      Si desea leer este aviso en espanol, lldmenos o visile nuestro sitio web
                                   ^■1                X:3f+H'h$                       ^L^
                  et^CHS SAlBia £!&• ^AI>1U Xlfil ffilAhOISB SSsH ^4iA|2
               Di dgc Ihdng bdo ndy bdng tieng Vi$t, xin gpi hade viing trang mpng c&a chdng tdi
                               'l«nn»!inuiJ?Em«u\winuntvia'l^itTirMJailit]uiiiiiiij'l'iiw!i8''iJ^
   Toro, HT06bi npoMMxaTb 3to coo6meHMe Ha pyccKOM asbiKe, noaBOHMie nawi vu\\a noceiMie Ham Be6-caiiT
 www.PaymentCardSettlement.com • 1-800-62^^440
                                          ^i7i8-6isoe vocniojnH
                                     001 HXS   OTOJnS uu
                              ODY V S1H3HAV HOXSQO SlATVaV
                                              tS£!9Se£lO£/.t
Oifit-lOIU
                      tuememes uopoe ssep g inbqe eopoN
                          aoiddo NAi)tooaa
 2883 "ON lIlAiyad
    yo 'puBlPOd
                                                                                                    0€e3-803A6 HOP^POd
        aivd            ^      6WZ u Nfir
   aovisod s n
                                                                                                              0eS3 xog Od
 HVIAI SSVlO-iSaid      ANaa lanoo loiaisia 'sn
    aaiaosHHd                                                             JU3UI3IJJSS 83d sSuBliaJSlUI p-reo JU9UlABd
                             aOlddOS.XH313NI
                                 aaTid
Case 1:05-md-01720-MKB-JO Document 7490 Filed 06/14/19 Page 1 of 2 PageID #: 111149
Case 1:05-md-01720-MKB-JO Document 7490 Filed 06/14/19 Page 2 of 2 PageID #: 111150



     Your Statement of Objections must contain the following information:

    UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

    In re Payment Card Interchange Fee and : No.05-MD-01720(MKB)(JO) Merchant Discount Antitrust
    Litigation :                                            :Statement of Objections(Adams Custom
    Wheels and Acc) is a member of the Rule 23(b)(3)Settlement Class in the case called In re Payment Card
    Interchange Fee and Merchant Discount Antitrust Litigation.(Adams Custom Wheels and Acc) is a Class
    member because

    Business Name: Adams Custom Wheels and Acc

    Address: 2828 Buford Dr Ste 300

            Buford Ga 30519

    How long you have accepted Visa or Mastercard cards:

    20 Years from today.

    (Adams Custom Wheels and Acc) objects to the settlement in this lawsuit.

    It objects to (list what part(s) of the Settlement you disagree with,

    The cash settlement, Allocation Plan, notice procedures, other features.)

    e.g. the cash settlement. Allocation Plan, notice procedures, other features.)

    [Note that you may also object to any requests for attorneys'fees and expenses, or service awards for
    the named Rule 23(b)(3) Class Plaintiffs, as part of the same objection).

    Yes, I want to object to paying attorneys'fees, and Expenses or service awards.

     My reasons for objecting are: The laws and evidence that support each of my objections are: My
    personal information is:

    Name (first, middle, last): David Adams

    Address: 2828 Browns Bridge Road

            Buford Ga 30519

    Phone No.:678-971-1420

    The contact information for my lawyer (if any) is: None



    Merchant Fees for All Three Locations:

    Merchant Id (Buford): 8026771546

    Merchant Id (Gainesville): 8029129130

    Merchant Id (Norcross): 8026771538
